                    Case 2:20-cr-01827-AM Document 24 Filed 12/23/20 Page 1 of 1
CJA 7 (Rev. 9/05)



                               UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF TEXAS
                                             DEL RIO DIVISION

                                                                   DOCKET NO.:
United States of America                                           DR:20-CR-01827(1)-AM

vs.                                                                     ORDER TERMINATING
                                                                      APPOINTMENT OF COUNSEL                             Check
(1) Brandon Mazariegos                                                         and/or                                    one or
      Defendant                                                                                                          both
                                                                        AUTHORIZATION FOR
                                                                          DISTRIBUTION OF                            X
                                                                      AVAILABLE PRIVATE FUNDS


            WHEREAS, Jaime J. Zampierollo-Vila was appointed as counsel for the above named
defendant/petitioner, on November 17, 2020; and,

             WHEREAS, the court finds that funds are available from or on behalf of the above named
defendant/petitioner for payment of compensation and expenses of court-appointed counsel and/or for
other services necessary for adequate representation, and that the above defendant/petitioner is therefore
financially able to obtain counsel or to make partial payment for representation, and/or for other services
necessary for adequate representation.

                    IT IS THEREFORE:

Check                       ORDERED that the appointment of said counsel is hereby terminated.
one or
both                  X     AUTHORIZED/DIRECTED that such funds in the amount of
                          $ 539.60                                  be paid by said defendant/petitioner or by
                          Alex J. Scharff [RET]                                                                  as follows:
                            (enter specific terms of payment, i.e., date due if lump-sum payment; schedule and
                            amounts of each payment if installment payment.)


                     Payable within 30 days of this Order.




       Dated this 23rd day of December, 2020.

                                                              ______________________________
                                                              VICTOR ROBERTO GARCIA
                                                              UNITED STATES MAGISTRATE JUDGE


DISTRIBUTION: COURT'S FILE                COURT APPOINTED COUNSEL             PERSON REPRESENTED           CLERK'S FILE
